UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.001-32679 International Coal Group, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 20-2641185 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 300 Corporate Centre Drive Scott Depot, West Virginia (Address of Principal Executive Offices) (Zip Code) (304)760-2400 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, everyInteractive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during thepreceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smallerreporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of theExchange Act. Large accelerated filer ¨Accelerated filer xNon-accelerated filer ¨Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) ofthe Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes ¨No ¨ APPLICABLE ONLY TO CORPORATE ISSUERS: Number of shares of the Registrant’s Common Stock, $0.01 par value, outstanding as of August 1, 2010—203,766,832. TABLE OF CONTENTS Page PART I—FINANCIAL INFORMATION Item1. Condensed Consolidated Financial Statements 3 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item3. Quantitative and Qualitative Disclosures About Market Risk 41 Item4. Controls and Procedures 41 PART II—OTHER INFORMATION Item1. Legal Proceedings 42 Item1A. Risk Factors 42 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 47 Item6. Exhibits 48 2 PART I Item1. Condensed Consolidated Financial Statements INTERNATIONAL COAL GROUP, INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets (Unaudited) (Dollars in thousands, except per share amounts) June 30, December31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable, net of allowances of $143 and $222 Inventories, net Deferred income taxes Prepaid insurance Income taxes receivable 13 Prepaid expenses and other Total current assets PROPERTY, PLANT, EQUIPMENT AND MINE DEVELOPMENT, net DEBT ISSUANCE COSTS, net ADVANCE ROYALTIES, net OTHER NON-CURRENT ASSETS Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ $ Short-term debt Current portion of long-term debt and capital lease Current portion of reclamation and mine closure costs Current portion of employee benefits Accrued expenses and other Total current liabilities LONG-TERM DEBT AND CAPITAL LEASE RECLAMATION AND MINE CLOSURE COSTS EMPLOYEE BENEFITS DEFERRED INCOME TAXES BELOW-MARKET COAL SUPPLY AGREEMENTS OTHER NON-CURRENT LIABILITIES Total liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ EQUITY: Preferred stock–par value $0.01, 200,000,000 shares authorized, none issued — — Common stock–par value $0.01, 2,000,000,000 shares authorized, 203,808,577 and 203,762,385 shares issued and outstanding, respectively, as of June 30, 2010 and 172,820,047 and 172,812,726 shares issued and outstanding, respectively, as of December 31, 2009 Treasury stock ) ) Additional paid-in capital Accumulated other comprehensive income (loss) ) Retained deficit ) ) Total International Coal Group, Inc. stockholders’ equity Noncontrolling interest 61 61 Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See notes to condensed consolidated financial statements. 3 INTERNATIONAL COAL GROUP, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Operations (Unaudited) (Dollars in thousands, except per share amounts) Three months ended June 30, Six months ended June 30, REVENUES: Coal sales revenues $ Freight and handling revenues Other revenues Total revenues COSTS AND EXPENSES: Cost of coal sales Freight and handling costs Cost of other revenues Depreciation, depletion and amortization Selling, general and administrative Gain on sale of assets, net ) Total costs and expenses Incomefrom operations INTEREST AND OTHER INCOME (EXPENSE): Loss on extinguishment of debt ) — ) — Interest expense, net ) Total interest and other income (expense) Income (loss)before income taxes ) INCOME TAX (EXPENSE) BENEFIT ) ) Net income (loss) ) Net (income) loss attributable to noncontrolling interest — 4 — ) Net income (loss) attributable to International Coal Group, Inc. $ $ $ ) $ Earnings per share: Basic $ $ $ ) $ Diluted $ $ $ ) $ Weighted-average common shares outstanding: Basic Diluted See notes to condensed consolidated financial statements. 4 INTERNATIONAL COAL GROUP, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (Unaudited) (Dollars in thousands) Six months ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash from operating activities: Depreciation, depletion and amortization Loss on extinguishment of debt — Amortization and write-off of deferred finance costs and debt discount Amortization of accumulated employee benefit obligations ) Compensation expense on share based awards Gain on sale of assets, net ) ) Provision for bad debt ) ) Deferred income taxes ) Changes in Assets and Liabilities: Accounts receivable ) ) Inventories ) Prepaid expenses and other Other non-current assets ) ) Accounts payable ) Accrued expenses and other ) ) Reclamation and mine closure costs Other liabilities ) Net cash from operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from the sale of assets Additions to property, plant, equipment and mine development ) ) Withdrawals (deposits) of restricted cash ) Net cash from investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Borrowings on short-term debt — Repayments on short-term debt ) ) Borrowings on long-term debt — Repayments on long-term debt and capital lease ) ) Proceeds from convertible notes offering — Proceeds from senior notes offering — Proceeds from common stock offering — Repurchases of senior notes ) — Repurchases of convertible notes ) — Purchases of treasury stock ) ) Proceeds from stock options exercised 10 — Debt issuance costs ) ) Net cash from financing activities ) NET CHANGE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ Supplemental information: Cash paid for interest (net of amount capitalized) $ $ Cash received for income taxes $ $ Supplemental disclosure of non-cash items: Issuance of common stock in exchange for convertible notes $ $ — Purchases of property, plant, equipment and mine development through accounts payable $ $ Purchases of property, plant, equipment and mine development through financing arrangements $ $ See notes to condensed consolidated financial statements. 5 INTERNATIONAL COAL GROUP, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) June 30, 2010 (Dollars in thousands, except per share amounts) (1) Basis of Presentation The accompanying interim condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial reporting and include the accounts of International Coal Group, Inc. and its subsidiaries (the “Company”) and its controlled affiliates. Significant intercompany transactions, profits and balances have been eliminated in consolidation. The Company accounts for its undivided interest in coalbed methane wells using the proportionate consolidation method, whereby its share of assets, liabilities, revenues and expenses are included in the appropriate classification in the financial statements. The accompanying interim condensed consolidated financial statements as of June 30, 2010 and for the three and six months endedJune 30, 2010 and 2009, and the notes thereto, are unaudited. However, in the opinion of management, these financial statements reflect all normal, recurring adjustments necessary for a fair presentation of the results of the periods presented. The balance sheet information as of December31, 2009 has been derived from the Company’s audited consolidated balance sheet. These statements should be read in conjunction with the Company’s Annual Report on Form 10-K for the fiscal year ended December31, 2009. The results of operations for the three and six months endedJune 30, 2010 are not necessarily indicative of the results to be expected for future quarters or for the year ending December31, 2010. (2) Summary of Significant Accounting Policies and General Subsequent Events—In February 2010, the Financial Accounting Standards Board ("FASB") issued Accounting Standards Update(“ASU”) 2010-09, Subsequent Events—Amendments to Certain Recognition and Disclosure Requirements (“ASU 2010-09”), which amends ASC Topic 855, Subsequent Events,so that SEC filers no longer are required to disclose the date through which subsequent events have been evaluated in originally issued and revised financial statements.ASU 2010-09 was effective upon issuance. Adoption of ASU 2010-09 did not have a material effect on the Company’s financial position, results of operations or cash flows. Fair Value—In January 2010, the FASB issued ASU 2010-06, Fair Value Measurements and Disclosures (Topic 820): Improving Disclosures about Fair Value Measurements (“ASU 2010-06”).This amendment to ASC Topic 820, Fair Value Measurements and Disclosures, requires additional disclosures about fair value measurements.This is effective for interim and annual periods beginning after December 15, 2009, except fordisclosures about purchases, sales, issuance and settlements in the roll forward of activity in Level III fair value measurements.Those disclosures are effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years. Adoption of ASU 2010-06 did not have a material effect on the Company’s financial position, results of operations or cash flows. Consolidation—In June 2009, the FASB issued updates to ASC Topic 810, Consolidation (“ASC 810”) to improve financial reporting by enterprises involved with variable interest entities. ASC 810 is effective as of the first fiscal year beginning after November 15, 2009.Adoption of ASC 810 did not have a material impact on the Company’s financial position, results of operations or cash flows. Cost of Other Revenues—Cost of other revenues includes costs of contract mining, coalbed methane activities, ash disposal services, equipment and parts sales, equipment rebuild and maintenance services, royalties and coal handling and processing income, as well as costs incurred associated with other non-coal producing transactions. For the three and six months ended June 30, 2010, cost of other revenues includes $10,000 related to a payment made in the second quarter of 2010 for the early termination of a coal supply agreement. 6 INTERNATIONAL COAL GROUP, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) June 30, 2010 (Dollars in thousands, except per share amounts) (3)Capital Restructuring In March 2010, the Company completed public offerings of 24,444,365 shares of its common stock, par value $0.01 per share (the “Common Stock”), at a public offering price of $4.47 per share, $115,000 aggregate principal amount of 4.00% Convertible Senior Notes due 2017 (the “2017 Convertible Notes”) and $200,000 aggregate principal amount of 9.125% Senior Secured Second-Priority Notes due 2018 (the “2018 Senior Notes”) pursuant to a shelf registration statement deemed effective by the Securities and Exchange Commission on January 15, 2010. The Company used $136,394 of the net proceeds from the Common Stock and 2017 Convertible Notes offerings to finance a cash tender offer to repurchase $114,489 aggregate principal amount of its 9.00% Convertible Senior Notes due 2012 (the “2012 Convertible Notes”). The repurchases closed on April 6, 2010. The Company used $187,561 of the net proceeds from the 2018 Senior Notes offering to finance a cash tender offer and consent solicitation to repurchase $175,000 aggregate principal amount of its 10.25% Senior Notes due 2014 (the “2014 Senior Notes”), $169,074 of which closed on March 22, 2010, $50 of which closed on April 5, 2010 and $5,876 of which closed on July 15, 2010. The Company recorded losses of $6,098 and $28,085 related to the debt repurchases during the three and six months, respectively, ended June 30, 2010. The remaining proceeds will be used for general corporate purposes. Additionally, the Company secured a new four-year $125,000 asset-based loan facility (the “ABL Loan Facility”) to replace its prior revolving credit facility which was set to expire in June 2011. The ABL Loan Facility provides the potential for $25,000 in additional borrowing capacity, contains minimal financial covenants and matures in February 2014. The ABL Loan Facility is expected to be used primarily for issuing letters of credit that collateralize the Company’s reclamation bonds. (4)Inventories Inventories consisted of the following: June 30, December31, Coal $ $ Parts and supplies Reserve for obsolescence–parts and supplies ) ) Inventories, net $ $ 7 INTERNATIONAL COAL GROUP, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) June 30, 2010 (Dollars in thousands, except per share amounts) (5)Property, Plant, Equipment and Mine Development Property, plant, equipment and mine development are summarized by major classification as follows: June 30, December31, Plant and equipment $ $ Coal lands and mineral rights Mine development Land and land improvements Coalbed methane well development costs Less accumulated depreciation, depletion and amortization ) ) Property, plant, equipment and mine development, net $ $ Depreciation, depletion and amortization expense related to property, plant, equipment and mine development for the three months ended June 30, 2010 and 2009 was $26,752 and $28,422, respectively. Depreciation, depletion and amortization expense related to property, plant, equipment and mine development for the six months ended June 30, 2010 and 2009 was $54,002 and $57,433, respectively. (6) Debt Long-Term Debt and Capital Lease Long-term debt and capital lease consisted of the following: June 30, December 31, 9.125% Senior Notes, due 2018, net of debt discount of $1,370 $ $ — 4.00% Convertible Senior Notes, due 2017, net of debt discount of $33,685 — 9.00% Convertible Senior Notes, due 2012, net of debt discount of $1,216and $9,480, respectively 10.25% Senior Notes, due 2014 Equipment notes Capital lease and other Total Less current portion ) ) Long-term debt and capital lease $ $ 4.00% Convertible senior notes due 2017—On March 16, 2010, the Company completed a public offering of $115,000 aggregate principal amount of its 2017 Convertible Notes. Net proceeds from the offering were $111,550, after deducting underwriting fees of $3,450. The 2017 Convertible Notes are the Company’s senior unsecured obligations and are guaranteed jointly and severally on a senior unsecured basis by all of the Company’s material future and current domestic subsidiaries or that guarantee the ABL Loan Facility on a senior basis. The 2017 Convertible Notes and the related guarantees rank equal in right of payment to all of the Company’s and the guarantors’ respective existing and future unsecured senior indebtedness. Interest is payable semi-annually in arrears on April1st and October1st of each year, commencing October 1, 2010. The Company assesses the convertibility of the 2017 Convertible Notes on an ongoing basis. The 2017 Convertible Notes were not convertible as of June 30, 2010. 8 INTERNATIONAL COAL GROUP, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) June 30, 2010 (Dollars in thousands, except per share amounts) The 2017 Convertible Notes are convertible into the Company’s common stock at an initial conversion price, subject to adjustment, of $5.81 per share (approximating 172.0874 shares per one thousand dollar principal amount of the 2017 Convertible Notes). Holders may convert their notes at their option prior to January 1, 2017 only under the following circumstances: (i)during any calendar quarter after the calendar quarter ending June 30, 2010 (and only during that quarter), if the closing sale price of the Company’s common stock for each of 20 or more trading days in a period of 30 consecutive trading days ending on the last trading day of the immediately preceding calendar quarter exceeds 130% of the conversion price of such notes in effect on the last trading day of the immediately preceding calendar quarter; (ii)during the five consecutive business days immediately after any five consecutive trading day period, or the note measurement period, in which the trading price per note for each trading day of that note measurement period was equal to or less than 97% of the product of the closing sale price of shares of the Company’s common stock and the applicable conversion rate for such trading day; and (iii)upon the occurrence of specified corporate transactions. In addition, the notes will be convertible irrespective of the foregoing circumstances from, and including, January 1, 2017 to, and including, the business day immediately preceding April1, 2017. Upon conversion, the Company will have the right to deliver cash, shares of its common stock or a combination thereof, at the Company’s election. At any time on or prior to the 23rd business day immediately preceding the maturity date, the Company may irrevocably elect to deliver solely shares of its common stock in respect of the Company’s conversion obligation or pay cash up to the aggregate principal amount of the notes to be converted and deliver shares of its common stock, cash or a combination thereof in respect of the remainder, if any, of the conversion obligation. It is the Company’s current intention to settle the principal amount of any notes converted in cash. The conversion rate, and thus the conversion price, will be subject to adjustment. A holder that surrenders notes for conversion in connection with a “make-whole fundamental change” that occurs before the maturity date may in certain circumstances be entitled to an increased conversion rate. In the event the 2017 Convertible Notes become convertible, the Company would be required to classify the entire amount outstanding of the 2017 Convertible Notes as a current liability. For a discussion of the effects of the 2017 Convertible Notes on earnings per share, see Note 10. As of June 30, 2010, the equity component of the 2017 Convertible Notes was $20,786 and is included in additional paid-in capital. Interest expense resulting from amortization of the debt discount was $879 and $1,026 for the three and six months ended June 30, 2010, respectively. Interest expense on the principal amount of the 2017 Convertible Notes was $1,150 and $1,342 for the three and six months ended June 30, 2010, respectively. The Company has determined its non-convertible borrowing rate would have been 10.1% at issuance. 9 INTERNATIONAL COAL GROUP, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) June 30, 2010 (Dollars in thousands, except per share amounts) 9.00% Convertible senior notes due 2012—In December 2009, the Company entered into a series of privately negotiated agreements in order to induce conversions of its outstanding 2012 Convertible Notes. In connection with such agreements, the Company issued a total of 18,660,550 shares of its common stock in exchange for $63,498 aggregate principal amount of its 2012 Convertible Notes during December 2009. One of the exchange agreements, as amended, provided for closing of additional exchanges on each of January 11, 2010 and January 19, 2010 for exchange transactions occurring in 2010. Subsequent to December 31, 2009, the noteholder exchanged $22,000 aggregate principal amount of 2012 Convertible Notes for 6,198,668 shares of the Company’s common stock. Additionally, the Company used the net proceeds from its Common Stock and 2017 Convertible Notes offerings (see Note 3) to finance the repurchase of $114,489 aggregate principal amount of 2012 Convertible Notes. The repurchases closed on April 6, 2010. The 2012 Convertible Notes are the Company’s senior unsecured obligations and are guaranteed on a senior unsecured basis by the Company’s material current and future domestic subsidiaries. The 2012 Convertible Notes and the related guarantees rank equal in right of payment to all of the Company’s and the guarantors’ respective existing and future unsecured senior indebtedness. Interest is payable semi-annually in arrears on February1st and August1st of each year. The Company assesses the convertibility of the 2012 Convertible Notes on an ongoing basis.The 2012 Convertible Notes were not convertible as of June 30, 2010. The principal amount of the 2012 Convertible Notes is payable in cash and amounts above the principal amount, if any, will be convertible into shares of the Company’s common stock or, at the Company’s option, cash. The 2012 Convertible Notes are convertible at an initial conversion price, subject to adjustment, of $6.10 per share (approximating 163.8136 shares per one thousand dollar principal amount of the 2012 Convertible Notes). The 2012 Convertible Notes are convertible upon the occurrence of certain events, including (i)prior to February12, 2012 during any calendar quarter after September30, 2007, if the closing sale price per share of the Company’s common stock for each of 20 or more trading days in a period of 30 consecutive trading days ending on the last trading day of the immediately preceding calendar quarter exceeds 130% of the conversion price in effect on the last trading day of the immediately preceding calendar quarter; (ii)prior to February12, 2012 during the five consecutive business days immediately after any five consecutive trading day period in which the average trading price for the notes on each day during such five trading day period was equal to or less than 97% of the closing sale price of the Company’s common stock on such day multiplied by the then current conversion rate; (iii)upon the occurrence of specified corporate transactions; and (iv)at any time from, and including February1, 2012 until the close of business on the second business day immediately preceding August1, 2012. In addition, upon events defined as a “fundamental change” under the 2012 Convertible Notes indenture, the Company may be required to repurchase the 2012 Convertible Notes at a repurchase price in cash equal to 100% of the principal amount of the notes to be repurchased, plus any accrued and unpaid interest to, but excluding, the fundamental change repurchase date. In the event the 2012 Convertible Notes become convertible, the Company would be required to classify the entire amount outstanding of the 2012 Convertible Notes as a current liability. In addition, if conversion occurs in connection with certain changes in control, the Company may be required to deliver additional shares of the Company’s common stock (a “make-whole” premium) by increasing the conversion rate with respect to such notes.For a discussion of the effects of the 2012 Convertible Notes on earnings per share, see Note 10. 10 INTERNATIONAL COAL GROUP, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) June 30, 2010 (Dollars in thousands, except per share amounts) As of June 30, 2010 and December 31, 2009, the equity component of the 2012 Convertible Notes was $1,503 and $9,702, respectively, and is included in additional paid-in capital. Interest expense resulting from amortization of the debt discount was $159 and $1,020 for the three months ended June 30, 2010 and 2009, respectively, and $864 and $2,022 for the six months ended June 30, 2010 and 2009, respectively. Interest expense on the principal amount of the 2012 Convertible Notes was $706 and $5,063 for the three months ended June 30, 2010 and 2009, respectively, and $3,906 and $10,126 for the six months ended June 30, 2010 and 2009, respectively. The Company has determined its non-convertible borrowing rate would have been 11.7% at issuance. 9.125% Senior notes due 2018—On March 22, 2010, the Company completed a public offering of $200,000 aggregate principal amount of its 2018 Senior Notes, with net proceeds of $193,596 to the Company after deducting discounts and underwriting fees of $6,404. Interest on the 2018 Senior Notes is payable semi-annually in arrears on April 1st and October 1st of each year, commencing October 1, 2010. The obligations under the 2018 Senior Notes are fully and unconditionally guaranteed, jointly and severally, by all of the Company’s wholly-owned domestic subsidiaries other than subsidiaries that are designated as unrestricted subsidiaries. The 2018 Senior Notes and the guarantees are secured by a second-priority lien on, and security interest in, substantially all of the Company’s and the guarantors’ assets, junior to first-priority liens that secure the Company’s ABL Loan Facility and certain other permitted liens under the indenture that governs the notes. Prior to April 1, 2014, the Company may redeem all or a part of the 2018 Senior Notes at a price equal to 100% of the principal amount plus an applicable “make-whole” premium and accrued and unpaid interest to the redemption date. The Company may redeem the 2018 Senior Notes, in whole or in part, beginning on April 1, 2014. The initial redemption price will be 104.563% of their aggregate principal amount, plus accrued and unpaid interest. The redemption price declines to 102.281% and 100.000% of their aggregate principal amount, plus accrued and unpaid interest, on April 1, 2015 and April 1, 2016 and thereafter, respectively. In addition, at any time and from time to time prior to April 1, 2013, the Company may redeem up to 35% of the 2018 Senior Notes at a redemption price equal to 109.125% of its principal amount plus accrued and unpaid interest using proceeds from sales of certain kinds of the Company’s capital stock. Upon the occurrence of a change of control or the sale of the Company’s assets, it may be required to repurchase some or all of the notes. The indenture governing the 2018 Senior Notes contains covenants that limit the Company’s ability to, among other things, incur additional indebtedness, issue preferred stock, pay dividends, repurchase, repay or redeem its capital stock, make certain investments, sell assets and incur liens. As of June 30, 2010, the Company was in compliance with its covenants under the indenture. 10.25% Senior notes due 2014—Interest on the 2014 Senior Notes is payable semi-annually in arrears on July15th and January15th of each year. The 2014 Senior Notes are senior unsecured obligations and are guaranteed on a senior unsecured basis by all of the Company’s current and future domestic subsidiaries that are material or that guarantee the Company’s ABL Loan Facility. The 2014 Senior Notes and the guarantees rank equally with all of the Company’s and the guarantors’ existing and future senior unsecured indebtedness, but are effectively subordinated to all of the Company’s and the guarantors existing and future senior secured indebtedness to the extent of the value of the assets securing that indebtedness and to all liabilities of the Company’s subsidiaries that are not guarantors. The Company used the net proceeds from its 2017 Senior Notes offering (see Note 3) to finance the repurchase of $175,000 aggregate principal amount of its 2014 Senior Notes, $169,074 of which closed on March 22, 2010, $50 of which closed on April 5, 2010 and $5,876 of which closed on July 15, 2010. 11 INTERNATIONAL COAL GROUP, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) June 30, 2010 (Dollars in thousands, except per share amounts) The indenture governing the 2014 Senior Notes contains covenants that limit the Company’s ability to, among other things, incur additional indebtedness, issue preferred stock, pay dividends, repurchase, repay or redeem the Company’s capital stock, make certain investments, sell assets and incur liens. As of June 30, 2010, the Company was in compliance with its covenants under the indenture. Asset-based loan facility—On February 22, 2010, the Company entered into an ABL Loan Facility which replaced its prior senior secured credit facility. The ABL Loan Facility is a $125,000 senior secured facility with a four-year term, all of which is available for loans or the issuance of letters of credit. Subject to certain conditions, at any time prior to maturity, the Company will be able to elect to increase the size of the ABL Loan Facility, up to a maximum of $200,000. Availability under the ABL Loan Facility is determined using a borrowing base calculation. The ABL Loan Facility is guaranteed by all of the Company’s current and future wholly-owned subsidiaries and secured by a first priority security interest on all of the Company’s and each of the Company’s guarantors’ existing and after-acquired real and personal property, including all outstanding equity interests of the Company’s wholly-owned subsidiaries. The ABL Loan Facility has a maturity date of February 22, 2014. The ABL Loan Facility has an early acceleration provision if more than $20,000 aggregate principal amount of 2012 Convertible Notes remains outstanding as of January 31, 2012. Accordingly, the Company intends to repurchase an additional amount of the 2012 Convertible Notes so that no more than $20,000 remains outstanding as of that date.As of June 30, 2010, the Company had a borrowing capacity of $118,660 under the ABL Loan Facility with no borrowings outstanding, letters of credit totaling $85,401 outstanding and $33,259 available for future borrowing, and was in compliance with its financial covenants under the ABL Loan Facility. The ABL Loan Facility was amended onMay 6, 2010 for minor technical corrections. Equipment notes—The equipment notes, having various maturity dates extending to September 2014, are collateralized by mining equipment. As of June 30, 2010, the Company had amounts outstanding with terms ranging from 36 to 60 months and a weighted-average interest rate of 7.38%. Additional funds are available under the Company’s revolving equipment credit facility for terms from 36 to 60 months at interest rates ranging from 5.75% to 6.25% at June 30, 2010. Capital lease and other—The Company leases certain mining equipment under a capital lease. The Company imputed interest on its capital lease using a rate of 10.44%. Short-Term Debt The Company finances the majority of its annual insurance premiums with the related obligation included in short-term debt. The weighted-average interest rate applicable to the notes was 2.03% at June 30, 2010. As of June 30, 2010 and December 31, 2009, the Company had $2,334 and $2,166, respectively, outstanding related to insurance financing. 12 INTERNATIONAL COAL GROUP, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) June 30, 2010 (Dollars in thousands, except per share amounts) (7) Income Taxes The effective income tax rates applied to the three and six months endedJune 30, 2010 and 2009 were calculated using estimated annual effective rates based on projected earnings for the respective years, exclusive of discrete items. The effective income tax rate applied to the three months endedJune 30, 2010 decreased to 13% from an effective income tax rate of18% applied to the three months endedJune 30, 2009, primarily resulting from the effect of an increase in forecasted income tax deductions for depletion of mineral rights. The effective income tax rate applied to the six months endedJune 30, 2010 decreased to 9% from an effective income tax rate of20% applied to the six months endedJune 30, 2009, primarily resulting from the effect of an increase in forecasted income tax deductions for depletion of mineral rights. Discrete items that impacted only the current periods were excluded from the estimated annual effective tax rate applied to the three and six months ended June 30, 2010. For the three months ended June 30, 2010, discrete items of $3,030 were comprised of a tax benefit of $3,257 for the loss on the repurchase of 2012 Convertible Notes and tax expense of $227 for other miscellaneous discrete items. For the six months ended June 30, 2010, discrete items of $9,298 were comprised of tax benefits of $6,288 for the loss on the repurchases of 2014 Senior Notes and $3,895 for the loss on repurchases and exchanges of 2012 Convertible Notes, as well as tax expense of $829 related to the Health Care Reform and Education Reconciliations Act taxation of Medicare Part D and $56 for other miscellaneous discrete items. There were no significant discrete items excluded from the estimated annual effective rates for the three and six months ended June 30, 2009. (8) Employee Benefits Postretirement Benefits Employees of the Company who complete ten years of service, and certain employees who have completed eight years of service with the former Horizon Natural Resources Company and complete two years with the Company, will be eligible to receive postretirement healthcare benefits. Eligible retired employees must pay two hundred and fifty dollars per month per family. The Company accrues postretirement benefit expense based on actuarially determined amounts. The amount of postretirement benefit cost accrued is impacted by various assumptions (discount rate, healthcare cost increases, etc.) that the Company uses in determining its postretirement obligations. In March2010, the Patient Protection and Affordable Care Act (“PPACA”)and the Health Care and Education Reconciliation Act (“HCERA” or, collectively with PPACA, the “Health Care Reform Act”)were enacted into law. The Health Care Reform Act is a comprehensive health care reform bill that includes a provision to remove lifetime caps on medical plans. The Company’s retiree medical plan has such a cap and, as a result of the Health Care Reform Act, it remeasured its postretirement benefit obligation resulting in an additional liability of $6,323. The prior service cost associated with the plan change will be amortized over the average remaining working life of the related employees. The Company incurred additional expense of $422 during the three months ended June 30, 2010 related to the remeasurement. 13 INTERNATIONAL COAL GROUP, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) June 30, 2010 (Dollars in thousands, except per share amounts) The Company assumed discount rates of 6.25% and 5.75% to determine the postretirement benefit liability as of June 30, 2010 and December 31, 2009, respectively, and 5.75% for the three months ended March 31, 2010, 6.25% for the three months ended June 30, 2010 and 6.25% for the six months ended June 30, 2009 to determine the net periodic benefit costs. Postretirement benefit information for the six months ended June 30, 2010 and 2009 is as follows: June 30, June 30, Changes in Benefit Obligations: Accumulated benefit obligations at beginning of period $ $ Plan change–prior service cost — Service cost Interest cost Actuarial gain ) — Benefits paid ) (7 ) Accumulated benefit obligation at end of period Fair value of plan assets at end of period — — Net liability recognized $ $ The changes in the actuarial loss (gain) and prior service cost for the three and six months ended June 30, 2010 and 2009, that are included in accumulated other comprehensive income (loss), were as follows: Three months ended June30, Six months ended June30, Balance at beginning of period $ Plan change–prior service cost — — Actuarial gain (6,686 ) — (6,686 ) — Amortization of actuarial loss and prior service cost (250 ) (71 ) (278 ) (144 ) Balance at end of period $ The Company expects to recognize $500 of the net actuarial loss and prior service cost as a component of the net periodic benefit cost during the remainder of 2010. Components of net periodic benefit cost for the three and six months ended June 30, 2010 and 2009 are as follows: Three months ended June30, Six months ended June30, Net periodic benefit cost: Service cost $ Interest cost Amortization of actuarial loss and prior service cost 71 Benefit cost $ 14 INTERNATIONAL COAL GROUP, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) June 30, 2010 (Dollars in thousands, except per share amounts) For measurement purposes at June 30, 2010, an 8.7% annual rate of increase in the per capita cost of covered healthcare benefits was assumed, gradually decreasing to 4.7% in 2061 and remaining level thereafter. The expense and liability estimates can fluctuate by significant amounts based upon the assumptions used. As of June 30, 2010, a one-percentage-point increase in assumed healthcare cost trend rates would increase total service and interest cost components and the postretirement benefit obligation by $1,254 and $7,007, respectively. Conversely, a one-percentage-point decrease would reduce total service and interest cost components and the postretirement benefit obligation by $962 and $5,748, respectively. Estimated future benefit payments for the years indicated ending after June 30, 2010 are as follows: 2010 (remainder of year) $ 2015 – 2019 Total $ The Medicare Prescription Drug, Improvement and Modernization Act of 2003 (the “Medicare Act”) provides for a prescription drug benefit under Medicare (“Medicare Part D”), as well as a federal subsidy to sponsors of retiree healthcare benefit plans that provide a benefit that is at least actuarially equivalent to Medicare Part D. As of June 30, 2010, the Company determined the effects of the Medicare Act resulted in a $14,789 reduction of its postretirement benefit obligation. The Medicare Act is expected to result in a $2,647 reduction of the Company’s postretirement benefit cost for the year ended December31, 2010. The effect on the Company’s postretirement benefit cost components includes reductions of $1,145, $741 and $761 to the service cost, interest cost and amortization of accumulated postretirement benefit obligation, respectively. Provisions of the PPACA, among other things, repeal the current rule permitting a tax deduction for the portion of the drug coverage expense that is offset by the Medicare PartD subsidy, effective for taxable years beginning after December31, 2012. Under the Health Care Reform Act, the Company will no longer receive a federal income tax deduction for the expenses incurred in connection with providing the subsidized coverage to the extent of the subsidy received. Because future anticipated retiree prescription drug plan liabilities and related subsidies are already reflected in the Company’s financial statements, this change required it to reduce the value of the related tax benefits recognized in its financial statements in the period during which the Health Care Reform Act was enacted. As a result, the Company recorded a one-time, non-cash income tax charge of $829 during the six months ended June 30, 2010 to reflect the impact of this change. 15 INTERNATIONAL COAL GROUP, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) June 30, 2010 (Dollars in thousands, except per share amounts) Black Lung Benefits The following table details the components of the net periodic benefit cost for black lung benefits for the three and six months endedJune 30, 2010 and 2009. Three months ended June30, Six months ended June30, Net periodic benefit cost: Service cost $ Interest cost Amortization of actuarial loss (35 ) (98 ) (70 ) (196 ) Benefit cost $ The plan is unfunded; therefore, no contributions were made by the Company for the three and six months endedJune 30, 2010 and 2009. The Health Care Reform Act also amended previous legislation related to coal workers’ pneumoconiosis (black lung), providing an automatic extension of awarded lifetime benefits to surviving spouses and providing changes to the legal criteria used to assess and award claims.These new provisions of the Health Care Reform Act may increase the number of future claims that are awarded benefits. The Company does not have sufficient claims experience since the Health Care Reform Act was passed to estimate the impact on its June 30, 2010 black lung liability of the potential increase in the number of future claims that are awarded benefits. An increase in benefits awarded could have a material impact on the Company’s financial position, results of operations or cash flows. (9) Other Comprehensive Income (Loss) Other comprehensive income (loss) for the three and six months ended June 30, 2010 and 2009 was as follows: Three months ended June30, Six monthsended June30, Net income (loss) attributable to International Coal Group, Inc. $ $ $ ) $ Postretirement benefit obligation adjustments, net of tax of $2,397 for the six months ended June 30, 2010 (3,926 ) — (3,926 ) — Amortization of postretirement benefit obligation, net of tax of $105 and $29 for the three months ended June 30, 2010 and 2009, respectively, and $126 and $58 for the six months ended June 30, 2010 and 2009, respectively 42 86 Amortization of black lung obligation, net of tax of $13 and $37 for the three months ended June 30, 2010 and 2009, respectively, and $26 and $74 for the six months ended June 30, 2010 and 2009, respectively (22 ) (61 ) (44 ) (122 ) Comprehensive income (loss) $ $ $ ) $ 16 INTERNATIONAL COAL GROUP, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) June 30, 2010 (Dollars in thousands, except per share amounts) (10) Earnings Per Share Basic earnings per share is computed by dividing net income or lossavailable to common shareholders by the weighted-average number of common shares outstanding during the period, excluding restricted common stock subject to continuing vesting requirements. Diluted earnings per share is calculated based on the weighted-average number of common shares outstanding during the period and, when dilutive, potential common shares from the exercise of stock options, restricted common stock subject to continuing vesting requirements, restricted stock units and convertible debt, pursuant to the treasury stock method. Reconciliations of weighted-average shares outstanding used to compute basic and diluted earnings per share for the three and six months endedJune 30, 2010 and 2009 are as follows: Three months ended June30, Six monthsended June30, Net income (loss) attributable to International Coal Group, Inc. $ $ $ ) $ Weighted-average common shares outstanding—basic Incremental shares arising from: Stock options — Restricted shares — Restricted stock units — Weighted-average common shares outstanding—diluted Earnings Per Share: Basic $ $ $ ) $ Diluted $ $ $ ) $ Options to purchase 2,702,232 shares of common stock outstanding have been excluded from the computation of diluted earnings per share for the three months ended June 30, 2010 because their effect would have been anti-dilutive. Options to purchase 5,828,951 shares of common stock, 1,126,471 shares of restricted common stock and 315,420 restricted stock units outstanding at June 30, 2010 have been excluded from the computation of diluted earnings per share for the six months ended June 30, 2010 because their effect would have been anti-dilutive. Options to purchase 2,777,822 and 2,797,022 shares of common stock outstanding at June 30, 2009 have been excluded from the computation of diluted earnings per share for the three and six months ended June 30, 2009, respectively, because their effect would have been anti-dilutive. 17 INTERNATIONAL COAL GROUP, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) June 30, 2010 (Dollars in thousands, except per share amounts) The Company currently intends to settle the principal amount of the 2017 Convertible Notes in cash and amounts above the principal amount, if any, will be settled with shares of the Company’s common stock or, at the Company’s option, cash.The volume weighted-average price of the Company’s common stock for the applicable cash settlement averaging period of the 2017 Convertible Notes was below the initial conversion price of $5.81 per share. Accordingly, there were no potentially dilutive shares related to the 2017 Convertible Notes at June 30, 2010. The principal amount of the 2012 Convertible Notes is payable in cash and amounts above the principal amount, if any, will be settled with shares of the Company’s common stock or, at the Company’s option, cash.The volume weighted-average price of the Company’s common stock for the applicable cash settlement averaging period of the 2012 Convertible Notes was below the initial conversion price of $6.10 per share. Accordingly, there were no potentially dilutive shares related to the 2012 Convertible Notes at June 30, 2010 and 2009. (11) Fair Value of Financial Instruments The estimated fair values of the Company’s financial instruments are determined based on relevant market information. These estimates involve uncertainty and cannot be determined with precision. The following methods and assumptions were used to estimate the fair value of each class of financial instrument. Cash and Cash Equivalents, Accounts Receivable, Accounts Payable, Short-Term Debt and Other Current Liabilities—The carrying amounts approximate the fair value due to the short maturity of these instruments. Long-term Debt—The fair value of the convertible notes and senior notes were based upon their respective values in active markets or the Company’s best estimate using market information.The fair value of the aggregate principal amounts outstanding as of June 30, 2010 and December31, 2009 are as follows: June 30, 2010 December 31, 2009 Principal Outstanding Fair Value Principal Outstanding Fair Value 4.00% Convertible Senior Notes, due 2017 $ $ $
